Case 1:18-cv-06681-NRB Document 36-11 Filed 08/02/19 Page 1 of 11




                EXHIBIT 10
Case 1:18-cv-06681-NRB Document 36-11 Filed 08/02/19 Page 2 of 11




     TRADITIONAL IRA CUSTODIAL AGREEMENT
             AND DISCLOSURE STATEMENT




                                               JPMorgan Chase Bank, N.A.
                                                                     Custodian
                         Case 1:18-cv-06681-NRB Document 36-11 Filed 08/02/19 Page 3 of 11

                                            TRADITIONAL IRA CUSTODIAL AGREEMENT
                                                                                                                                                              FORM (REV. MARCH 2002)

Fonn 5305-A under Section 408(a) of the Internal Revenue Code                                                   before the end of the calendar year in which the Depositor would have
                                                                                                                reached age 70 1/2. But, in such case, if the Depositor's surviving spouse
The Depositor named on the Application is establishing a Traditional individual                                 dies before distributions are required to begin, then the remaining interest
retirement account under section 408(a) to provide for his or her retirement and for the                        will be distiibuted in accordance with (a)(ii) above (but not over the period
support of his or her beneficiaries after death.                                                                in paragraph (a)(iii), even if longer), over such spouse's designated
                                                                                                                beneficiary's life expectancy, or in accordance with. (ii) below if there is
The Custodian named on the Application has given the Depositor the disclosure                                   no such designated beneficiary.
statement required by Regulations section 1.408-6.
                                                                                                            (ii) the remaining interest will be distributed by the end of the calendar year
The Depositor has assigned the Custodial account               the sum     indicated on the                      containing the fifth anniversary of the Depositor's death.
Application.
                                                                                               4.     If the Depositor dies before his or her entire interest has been distributed and if the
The Depositor and the Custodian make the following agreement:                                         designated beneficiaiy is not the Depositor's surviving spouse, no additional
                                                                                                      contributions may be accepted in the account.
ARTICLE I
Except in the case of a rollover contribution described in section 402(c), 403(a)(4),          5.     The minimum amount that must be distributed each year, beginning with the yeai·
403(b)(8), 408(d)(3), or 457(e)(l6), an employer contribution to a simplified employee                containing the Depositor's required beginning date, is known as the "required
pension plan as described in section 408(k), or a recharacterized contribution described              minimum distribution" and is determined as follows:
in section 408A(d)(6), the Custodian will accept only cash contributions up to $3,000
per year for tax years 2002 through 2004. That contribution limit is increased to $4,000              (a)   the required minimum distribution under paragraph 2(b) for any yem·,
for tax years 2005 through 2007 and $5,000 for 2008 and thereafter. For individuals                         beginning with the year the Depositor reaches age 70 1/2, is the Depositor's
who have reached the age of 50 before the close of the tax year, the contribution limit                     account value at the close of business on December 31 of the preceding yeai·
is increased to $3,500 per year for tax years 2002 through 2004, $4,500 for 2005,                           divided by the distribution period in the uniform lifetime table in Regulations
$5,000 for 2006 and 2007, and $6,000 for 2008 and thereafter. For tax years after 2008,                     section l.401(a)(9)-9. However, if the Depositor's designated beneficiary is
the above limits will be increased to reflect a cost-of-living adjustment, if any.                          his or her surviving spouse, the required minimum distribution for a year shall
                                                                                                            not be more than the Depositor's account value al the close of business on
ARTICLE II                                                                                                  December 31 of the preceding year divided by the number in the joint and last
The Depositor's interest in the balance in the Custodial account is nonforfeitable.                         survivor table in Regulations section I .401 (a)(9)-9. The required minimum
                                                                                                            distribution for a year under this paragraph (a) is determined using the
ARTICLE ID                                                                                                  Depositor's (or, if applicable, the Depositor and spouse's) attained age (or
I.   No part of the Custodial account funds may be invested in life insurance contracts,                    ages) in the year.
     nor may the assets of the Custodial account be commingled with other property
     except in a common trust fund or common investment fund (within the meaning of                   (b) the required minimum distribution under paragraphs 3(a) and 3(b)(i) for a
     section 408(a)(5)).                                                                                  year, beginning with the year following the year of the Depositor's death (or
                                                                                                          the year the Depositor would have reached age 70 1/2, if applicable under
2.   No part of the Custodial account funds may be invested in collectibles (within the                   paragraph 3(b)(i)) is the account value at the close of business on December
     meaning of section 408(m)) except as otherwise permitted by section 408(m)(3),                       31 of the preceding yem· divided by the life expectancy (in the single life table
     which provides an exception for certain gold, silver, and platinum coins, coins                      in Regulations section I .40 I (a)(9)-9) of the individual specified in such
     issued under the laws of any state, and certain bullion.                                             paragraphs 3(a) and 3(b)(i).
ARTICLE IV                                                                                            (c)   the required minimum distribution for the year the Depositor reaches age
I.   Notwithstanding any provision of this Agreement to the contrary, the distribution                      70 1/2 can be made as late as Ap,il I of the following year. The required
     of the Depositor's interest in the Custodial account shall be made in accordance                       minimum distribution for any other year must be made by the end of such year.
     with the following requirements and shall otherwise comply with section 408(a)(6)
     and the regulations thereunder, the provisions of which are herein incorporated by        6.     The owner of two or more Traditional IRAs may satisfy the minimum distribution
     reference.                                                                                       requirements described above by taking from one Traditional IRA the amount
                                                                                                      required lo satisfy the requirement for another in accordance with the Regulations
2.   The Depositor's entire interest in the Custodial account must be, or begin to be,                under section 408(a)(6).
     distributed not later than the Depositor's required beginning date, April I following
     the calendar year in which the Depositor reaches age 70 1/2. By that date, the            ARTICLE V
     Depositor may elect, in a manner acceptable to the Custodian, to have the balance         I. The Depositor agrees to provide the Custodian with all information necessaiy to
     in the Custodial account distributed in: (a) a single sum or (b) payments over a                 prepare any reports required by section 408(i) and Regulations sections 1.408-5
     period not longer than the life of the Depositor or the joint lives of the Depositor             and 1.408-6.
     and his or her designated beneficiary.
                                                                                               2.     The Custodian agrees to submit to the Internal Revenue Service (IRS) and
3.   If the Depositor dies before his or her entire interest is distributed to him or her,            Depositor the reports prescribed by the IRS.
     the remaining interest will be distributed as follows:
                                                                                               ARTICLE VI
     (a)   If the Depositor dies on or after the required beginning date and:                  Notwithstanding any other articles which may be added or incorporated, the provisions
                                                                                               of Articles I through III and this sentence will be controlling. Any additional articles
           (i) the designated beneficiary is the Depositor's surviving spouse, the             inconsistent with section 408(a) and the related Regulations will be invalid.
               remaining interest will be distributed over the surviving spouse's life
               expectancy as determined each year until such spouse's death, or over the       ARTICLE VII
               period in paragraph (a)(iii) below if longer. Any interest remaining after      This Agreement will be amended as necessary to comply with the provisions of the
               the spouse's death will be distributed over such spouse's remaining life        Code and the related Regulations. Other amendments may be made with the consent
               expectancy as determined in the year of the spouse's death and reduced by       of the persons whose signatures appear on the Application.
                I for each subsequent year, or, if distributions are being made over the
               period in paragraph (a)(iii) below, over such period.                           ARTICLE VIII
                                                                                               8.01         Definitions: In this pat1 of this Agreement (Article VIII), the words "you" and
           (ii) the designated beneficiary is not the Depositor's surv,vmg spouse, the                      "your" mean the Depositor, the words "we," "us" and "our" mean the
                remaining interest will be distributed over the beneficiary's remaining life                Custodian, "Code" means the lntemal Revenue Code, and "Regulations"
                expectancy as determined in the year following the death of the Depositor                   means the Treasury Regulations.
                and reduced by I for each subsequent year, or over the period in paragraph
                (a)(iii) below if longer.                                                      8.02         Agreement: By executing the Application, you are agreeing to the tetms and
                                                                                                            conditions set forth in this Traditional individual retirement account agreement
           (iii) there is no designated beneficiary, the remaining interest will be                         (as well as the Account Rules and Regulations).
                 distributed over the remaining life expectancy of the Depositor as
                 determined in the year of the Depositor's death and reduced by I for each     8.03         Notices and Change of Address: Any required notice regarding this IRA will
                 subsequent year.                                                                           be considered effective when we send it to the intended recipient at the last
                                                                                                            address which we have in our records. Any notice to be given to us will be
     (b)   If the Depositor dies before the required beginning date, the remaining interest                 considered effective when we actually receive it. You, or the intended
           will be distributed in accordance with (i) below or, if elected or there is no                   recipient, must notify us of any change of address.
           designated beneficiary, in accordance with (ii) below:
                                                                                               8.04         Representations and Responsibilities:
           (i) the remaining interest will be distributed in accordance with paragraphs
               (a)(i) and (a)(ii) above (but not over the period in paragraph (a)(iii), even                (a) You represent and wanant to us that any information you have given or will
               if longer), starting by the end of the calendar year following the year of                   give us with respect to this Agreement is complete and accurate. Further, you
               the Depositor's death. If, however, the designated beneficiary. is the                       agree that any directions you give us, or action you take will be proper under
               Depositor's surviving spouse, then this distribution is not required to begin                this Agreement, and that we are entitled to rely upon any such information or

Traditional IRA Plan Doc -Ascensus Form #98 (3/16/2009)                               *Page 2 of 10                                                    ©2008 Ascensus, Inc., Brainard MN
                        Case 1:18-cv-06681-NRB Document 36-11 Filed 08/02/19 Page 4 of 11
        directions. If we fail to receive directions from you regarding any transaction, or         8.05   Se,vice Fees: We have the right to charge an annual service fee or other
        if we receive ambiguous directions regarding any transaction, or we, in good                       designated fees (e.g., a transfer, rollover or tem1ination fee) for maintaining your
        faith, believe that any transaction requested is in dispute, we reserve the right to               IRA. In addition, we have the 1ight to be reimbursed for all reasonable expenses,
        take no action until further clarification acceptable to us is received from you or                including legal expenses, we incur in connection with the administration of your
        the appropriate government or judicial authmity. We shall not be responsible for                   IRA. We may charge you separately for any fees or expenses, or we may deduct
        losses of any kind that may result from your directions to us or your actions or                   the amount of the fees or expenses from the assets in your IRA at our discretion.
        failures to act, and you agree to reimburse us for any loss we may incur as a result               We reserve the right to charge any additional fee upon 30 days notice to you that
        of such directions, actions or failures to act. We shall not be responsible for any                the fee will be effective.
        penalties, taxes, judgments or expenses you incur in connection with your IRA.                      Any brokerage commissions attributable to the assets in your IRA will be
        We have no duty to detem1ine whether your contributions or distributions comply                    charged to your IRA. You cannot reimburse your IRA for those commissions.
        with the Code, Regulations, rulings or this Agreement. We may permit you to
        appoint, through written notice acceptable to us, an authorized agent to act on             8.06   Investment of Am.011/lls in the IRA: You have exclusive responsibility for and
        your behalf with respect to this Agreement (e.g., attorney-in-fact, executor,                      control over the investment of the assets of your IRA. All transactions shall be
        administrator, investment manager), however, we have no duty to determine the                      subject to any and all restrictions or limitations, direct or indirect, which are
        validity of such appointment or any instrument appointing such authorized agent.                   imposed by our charter, articles of incorporation, or bylaws; any and all applicable
        We shall not be responsible for losses of any kind that may result from directions,                Federal and State laws and regulations; the rules, regulations, customs and usages
        actions or failures to act by your authorized agent, and you agree to reimburse us                 of any exchange, market or cleaiing house where the transaction is executed; our
        for any loss we may incur as a result of such directions, actions or failures to act               policies and practices; and this Agreement. After your death, your beneficiary(ies)
        by your authorized agent. You will have fourteen (14) days after you receive any                   shall have the right to direct the investment of your IRA assets, subject to the same
        documents, statements or other infmmation from us to notify us in writing of any                   conditions that applied to you during your lifetime under this Agreement
        errors or inaccuracies reflected in these documents, statements or other                           (including, without limitation, Section 8.04 of this aiticle). We shall have no
        information. If you do not notify us within 14 days, the documents, statements or                  discretion to direct any investment in your IRA. We assume no responsibility for
        other information shall be deemed correct and accurate, and we shall have no                       rendering investment advice with respect to your IRA, nor will we offer any
        further liability or obligation for such documents, statements, other information                  opinion or judgment to you on matters concerning the value or suitability of any
        or the transactions described therein.                                                             investment or proposed investment for your IRA. In the absence of instrnctions
                                                                                                           from you or unless otherwise specifically agreed to the contrary, IRA assets for
   (b) You represent and warrant that by establishing, designating and funding an IRA                      which no investment directions have been received (or for which directions have
       or rollover conduit account, you                                                                    been received but are not reasonably understandable) will be automatically
       • are eligible to establish such an account;                                                        invested in your Chase Retirement Money Market Account ("MMA"), or if no
         • have received a distribution eligible for such treatment; and                                   such account has been established, in a MMA that will be established by us on
                                                                                                           your behalf. When you open an IRA brokerage account, you authorize the Bank to
         • understand the consequences of such a designation.                                              automatically open an MMA (if you do not already have one).
   (c) An account shall be established and maintained under this agreement only by                         IRA brokerage account transactions will be settled as follows:
       you, acting individually. The account established under this arrangement shall be
       for your exclusive benefit and that of your beneficiaries.                                            • IRA brokerage account transactions (excluding those for Investment
                                                                                                               Advisory Accounts) will be settled from the funds in the MMA if your IRA
   (d) Except for rollover and transfer contributions, all contiibutions made by you shall                     brokerage account:
       be made in cash and shall be accompanied by such form(s) as may be required
       by us. You shall be solely responsible for the amount of all contributions to the                       - was opened on June 28, 2005 or after, or
       account, and we shall have no responsibility or liability for determining the                           - was opened prior to June 28, 2005 and a Money Market Mutual Fund had
       amount of any contributions or for any taxes, penalties or other consequences                             not been established as your settlement account.
       resulting from any such determination.                                                                 • IRA brokerage account transactions will be settled from the funds in the
   (e) If this is an IRA rollover, the Custodian may require that a separate IRA be                             Money Market Mutual Fund if your brokerage account:
       opened to accept regular IRA contributions.                                                              - is an Investment Advisory Account, or
   (f)   Periodically and on the dates that may be prescribed by law or regulation, we                          - wa~ opened prior to June 28, 2005 and a Money Market Mutual Fund
         shall mail to you at your last-known address a written report reflecting (a) the                         had been established as your settlement account.
         receipts, disbursements and other transactions effected by us during the period,
                                                                                                           We will not exercise the voting rights and other shareholder rights with respect
         (b) the total assets and liabilities of the IRA at the close of the period, and (c) such
                                                                                                           to investments in your IRA unless you provide timely written directions
         other information as may be required by law or regulations.
                                                                                                           acceptable to us.
         • You shall advise us in w1iting within 14 days following receipt of such report
            of any corrections to the report. Upon expiration of such 14-day pe1iod, we                    You will select the type of investment for your IRA assets, provided, however,
            shall be released and discharged from all liability and accountability to anyone               that your selection of investments shall be limited to those types of investments
            (including the beneficiary) with respect to any acts, transactions and                         that we offer or otherwise make available for investment by your IRA.
            obligations as shown in or reflected by such report, except with respect to any         8.07   Beneficiary(ies): If you die before you receive all of the amounts in your IRA,
            such act or transaction as to which you shall have filed written objections with               payments from your IRA will be made to your beneficiary(ies).
            us within such 14-day period.                                                                  You may designate one or more persons or entities as beneficiary of your IRA.
            You acknowledge and agree that we may share information regarding all                          This designation can only be made on a fmm provided by or acceptable to us,
            accounts in this IRA, or any other IRA you may hold with us, with our affiliates               and it will only be effective when it is filed with us during your lifetime. Unless
            and third parties (including brokerage agent, clearing broker or mutual fund                   otherwise specified, each beneficiary designation you file with us will cancel all
            manager) that provide services for any investments you may hold in an IRA                      previous ones. Unless you are mm1'ied and live in a community or marital
            brokerage account in connection with the preparation, processing or retention                  property state, the consent of a beneficiary shall not be required for you to revoke
            of said report or other recordkeeping.                                                         your beneficiary. If you are married and live in a community or marital property
   (g) No person other than you (or, if you are deceased, your beneficiary) may require                    state and name someone other than, or in addition to, your spouse, your spouse
        an accounting or bring any action against us. We shall have the right at any time                  must consent in w1iting to the designation. If you have designated both primary
        to apply to a court or competent jurisdiction for a judicial settlement of the IRA or              and contingent beneficirnies and no primary beneficiary(ies) survives you, the
        for a determination of any questions that arise with respect to the IRA. The only                  contingent beneficiary(ies) shall acquire .the designated share of your IRA. If you
        necessary party defendant to such action shall be you (or, if you are deceased, your               do not designate a beneficiary, or if all of your primary and contingent
        beneficiary), but we may bring in as a party defendant another person(s). The costs                beneliciary(ies) predecease you, your estate will be the beneficiary.
        of such action, including attorney's fees, shall be charged to the IRA.                            If multiple beneficiaries are designated and are not classified, each shall be
   (h) We shall be under no duty (a) to take any action other than as specified herein                     deemed to be entitled to an equal share of all amounts that become payable to
        with respect to the IRA unless you furnish us with written instructions and such                   such beneficiaries under the same terms and conditions applicable to al I other
        instructions are specifically agreed to by us in writing, or (b) to defend or engage               such beneficiaries. If multiple beneficiaries are designated within the same class
        in any legal action with respect to the IRA unless we first agree in writing to do                 of beneficiaries, each beneficiary within the same class shall be deemed to be
        so and we are fully indemnified to our satisfaction.                                               entitled to an equal share of all amounts that become payable to the beneficiaries
                                                                                                           in such class, upon the same terms and conditions applicable to all other such
   (i) We, and others providing services to your account (including any brokerage
                                                                                                           beneficiaries.
        agent, clearing broker or mutual fund manager), may conclusively rely upon and
        shall be protected in acting upon any written instructions or other communication                  To the extent that any person shall be required to survive another in order to
        received from you or your beneficiary and believed by us or those parties to be                    become entitled to receive payments from the IRA, if both such persons shall die
        genuine and to have been properly executed.                                                        in circumstances in which there is substantial doubt as to which shall have been
                                                                                                           the first to die, the person required to survive in order to be entitled to benefits
         By performing services under this Agreement we are acting as your agent. You                      shall be deemed to have predeceased the other.
         acknowledge and agree that nothing in this Agreement shall be construed as
         confening fiduciary status upon us. We shall not be required to perform any                       A spouse beneficiary shall have all 1ights as granted under the Code or applicable
         additional services unless specifically agreed to under the terms and conditions                  Regulations to treat your IRA as his or her own. We may allow, if pem1itted by
         of this Agreement, or as required under the Code and the Regulations                              state law, an original IRA beneficiary(ies) (the beneficiary(ies) who is (are)
         promulgated thereunder with respect to IRAs. You agree to indemnify and hold                      entitled to receive distribution(s) from an inherited IRA at the time of your death)
         us harmless for any and all claims, actions, proceedings, damages, judgments,                     to name a successor beneficiary(ies) for the inherited IRA. This designation can
         liabilities, costs and expenses, including attorney's fees, arising from, or in                   only be made on a form provided by or acceptable to us, and it will only be
                                                                                                           effective when it is filed with us during the original IRA beneficiary's(ies')
         connection with this Agreement.
                                                                                                           lifetime. Unless othe1wise specified, each beneficiary designation form that the
         To the extent written instructions or notices are required under this Agreement,                  original IRA beneficiary(ies) files with us will cancel all previous ones. The
         we may accept or provide such information in any other form permitted by the                      consent of a successor beneficiary(ies) shall not be required for the original IRA
         Code or applicable Regulations.
Traditional IRA Plan Doc - Ascensus Form #98 (3/16/2009)                                   *Page 3 of 10                                                ©2008 Ascensus, Inc., Brainard MN
                         Case 1:18-cv-06681-NRB Document 36-11 Filed 08/02/19 Page 5 of 11
            beneficiary(ies) to revoke a successor beneficiary(ies) designation. If the                    or after your required beginning date. If you die prior to the required beginning
            original IRA beneficiaiy(ies) does not designate a successor beneficiary(ies),                 date, distributions will 1101 be considered to have begun.
            his or her estate will be the successor beneficiaiy. In no event shall the
            successor beneficiary(ies) be able to extend the distribution period beyond that           (d) If you elect to have the IRA distributed by the purchase of an annuity contract,
            required for the original IRA beneficiary.                                                     you shall arrange the terms and purchase of the annuity.

8.08       Required Minimum Distributions: Your required minimum distribution is                       (e) We shall have no responsibility or liability with respect to any taxes, penalties
           calculated using the uniform lifetime table in Regulations section                              or other consequences resulting from our compliance with any election as to
           I .40l(a)(9)-9. However, if your spouse is your sole designated beneficiary                     the disttibution of all or part of the account, or our reliance upon any other
           and is more than IO years younger than you, your required minimum                               information, statement or certification as may be provided by you, in order to
           distribution is calculated each year using the joint and last survivor table in                 comply with section 408(a)(6) of the Code. We shall have no responsibility or
           Regulations section I .40 I(a)(9)-9.                                                            liability for failing to make any distribution (in order to comply with section
                                                                                                           408(a)(6) of the Code) in the absence of any election by you as to the mode of
           If you fail to request your required minimum distribution by your required                      distribution or the receipt by us of such other information, statement or
           beginning date, we can, at our complete and sole discretion, do any one of the                  certification as may be required.
           following:
                                                                                                8.13       Transfers f,vm Other Plans: We can receive amounts transferred to this IRA
               make no distribution until you give us a proper withdrawal request;                         from the custodian or trustee of another IRA. In addition, we can accept direct
                                                                                                           rollovers of eligible rollover distributions from employer-sponsored retirement
               distribute your entire IRA to you in a single sum payment: or                               plans as pe1111itted by the Code. We reserve the right not to accept any transfer
               dete1111ine your required minimum distribution from your IRA each year                      or direct rollover.
               based on your life expectancy, calculated using the uniform lifetime table
               in Regulations section l.40l(a)(9)-9, and pay those distributions to you         8.14       Liquidation ,![ Assets: We have the right to liquidate assets in your IRA if
               until you direct otherwise.                                                                 necessary to make distributions or to pay fees, expenses, taxes, penalties or
                                                                                                           sun·ender charges properly chargeable against your IRA. If you fail to direct
           We will not be liable for any penalties or taxes related to your failure to take a              us as to which assets to liquidate, we will decide, in our complete and sole
           required minimum distribution.                                                                  discretion, and you agree not to hold us liable for any adverse consequences
                                                                                                           that result from our decision.
8.09       Termination of Agreement, Resignation, or Removal of Custodian:. Either
           party may terminate this Agreement at any time by giving written notice to the       8.15       Restrictions 011 the Fund: Neither you nor any beneficiaiy may sell, transfer or
           other. We can resign as Custodian at any time effective 30 days after we mail                   pledge any interest in your IRA in any manner whatsoever, except as provided
           written notice of our resignation to you. Upon receipt of that notice, you must                 by law or this Agreement.
           make airnngements to transfer your IRA to another financial organization. If
           you do not complete a transfer of your IRA within 30 days from the date we                      The assets in your IRA shall not be responsible for the debts, contracts or torts
           mail the notice to you, we have the tight to transfer your IRA assets to a                      of any person entitled to distributions under this Agreement.
           successor IRA custodian or tmstee that we choose in our sole discretion, or we
           may pay your IRA to you in a single sum. We shall not be liable for any              8.16       What ww Applies: This Agreement is subject to all applicable federal and
           actions or failures to act on the part of any successor custodian or tmstee, nor                state laws and regulations. If it is necessary to apply any state law to interpret
           for any tax consequences you may incur that result from the transfer or                         and administer this Agreement, the law of New York shall govern.
           distribution of your assets pursuant to this section.
                                                                                                           If any part of this Agreement is held to be illegal or invalid, the remaining pa1ts
           If this Agreement is terminated, we may charge to your IRA a reasonable                         shall not be affected. Neither your nor our failure to enforce at any time or for
           amount of money that we believe is necessaty to cover any associated costs,                     any period of time any of the provisions of this Agreement shall be constmed
           including but not limited to, one or more of the following:                                     as a waiver of such provisions, or your right or our right thereafter to enforce
                                                                                                           each and every such provision.
               any fees, expenses or taxes chargeable against your IRA;
                                                                                                                                    General Instructions
               any penalties or surrender charges associated with the early withdrawal of
               any savings instmment or other investment in your IRA.
                                                                                                Section references are to the Internal Revenue Code unless othe,wise noted.
           If we are required to comply with Regulations section l.408-2(e), and we fail        Purpose of Form
           to do so, or we are not keeping the records, making the returns or sending the       Form 5305-A is a model Custodial account agreement that meets the requirements of
           statements as are required by forms or Regulations, the IRS may, after               section 408(a) and has been pre-approved by the IRS. A Traditional Individual
           notifying you, require you to substitute another tmstee or custodian.                Retirement Account (Traditional IRA) is established after the forn1 is fully executed by
                                                                                                both the individual (Depositor) and the Custodian and must be completed no later than
           We may establish a policy requiring distribution of the entire balance of your
                                                                                                the due date (excluding extensions) of the individual's income tax return for the tax
           IRA to you in cash or property if the balance of your IRA drops below the
                                                                                                yeai·. This account must be created in the United States for the exclusive benefit of the
           minimum balance required under the applicable investment or policy
                                                                                                Depositor and his or her beneficiaries.
           established.
                                                                                                Do not file Form 5305-A with the IRS. Instead, keep it with your records.
8.10       Successor Custodian: if our organization changes its name, reorganizes,
           merges with another organization (or comes under the control of any Federal          For more information on IRAs, including the required disclosures the Custodian must
           or State agency), or if our entire organization (or any portion which includes       give the Depositor, see Pub, 590, Individual Retirement Arrangements (IRAs).
           your IRA) is bought by another organization, that organization (or agency)
           shall automatically become the tmstee or custodian of your IRA, but only if it       Definitions
           is the type of organization authorized to serve as an IRA tmstee or custodian.       Custodian, The custodian must be a Bank or savings and loan association, as defined
                                                                                                in section 408(n), or any person who has the approval of the IRS to act as custodian.
8.11       Amendments: We have the right to amend this Agreement at any time. Any
           amendment we make to comply with the Code and related Regulations does               Depositor, The depositor is the person who establishes the Custodial account.
           not require your consent. You will be deemed to have consented to any other
           amendment unless, within 30 days from the date we mail the amendment, you            Identifying Number
           notify us in writing that you do not consent.                                        The Depositor's social security number will serve as the identification number of his
                                                                                                or her IRA. An employer identification number (EIN) is required only for an IRA for
8.12       Withdrawals or Transfers:                                                            which a return is filed to report unrelated business taxable income. An EIN is required
                                                                                                for a common fund created for IRAs.
       (a) All requests for withdrawal or transfer shall be in writing on a fom1 provided
           by or acceptable to us. The method of distribution must be specified in writing.     Traditional IRA for Nonworking Spouse
           The tax identification number of the recipient must be provided to us before         Form 5305-A may be used to establish the IRA Custodial account for a nonworking
           we are obligated to make a distribution. Withdrawals shall be subject to all         spouse. Conttibutions to an IRA Custodial account for a nonworking spouse must be
           applicable tax and other laws and regulations, including possible early              made to a separate IRA Custodial account established by the nonworking spouse.
           withdrawal penalties or surrender charges and withholding requirements.
                                                                                                                                    Specific Instructions
       (b) In addition to section 8.12(a) and the terms of Article IV, you may at any time
           elect to receive distribution of all or part of the assets in your IRA with          Article IV. Distributions made under this article may be made in a single sum,
           at least 30 days' written notice to us (or shorter time as permitted by us). A       periodic payment, or a combination of both. The distribution option should be
           distribution under this section may be made in a lump sum payment or in the          reviewed in the year the Depositor reaches age 70 1/2 to ensure that the requirements
           form of monthly, quarterly, semi-annual or annual payments (which shall not          of section 408(a)(6) have been met.
           be de minimis). In the case of any distribution other than single payment of
           your entire interest in your IRA, you shall direct us as to which assets (or the     Article VIII. Atticle VIII and any that follow it may incorporate additional provisions
           proceeds thereof ) in the IRA are to be distributed. If you fail to ti.trnish us     that are agreed to by the Depositor and Custodian to complete the agreement. They
           proper directions, we shall not be required to make any distribution under this      may include, for example, definitions, investment powers. voting rights, exculpatory
           section until we receive proper directions. However, you agree that we may           provisions, amendment and tennination, removal of the Custodian, Custodian's fees,
           exercise our discretion pursuant to section 8.14.                                    state law requirements, beginning date of distributions, accepting only cash, treatment
                                                                                                of excess conuibutions, prohibited transactions with the Depositor, etc. Attach
       (c) Distributions under Article IV are considered to have begun only if you die on       additional pages if necessary.

Traditional IRA Plan Doc - Ascensus Form #98 (3/16/2009)                               *Page 4 of 10                                                    ©2008 Ascensus, Inc., Brainard MN
                        Case 1:18-cv-06681-NRB Document 36-11 Filed 08/02/19 Page 6 of 11

                                                               DISCLOSURE STATEMENT
RIGHT TO REVOKE YOUR IRA                                                                         3.   Your designated beneficiary is dete1mined based on the beneficiary(ies)
                                                                                                      designated as of the date of your death, who remains your beneficiary(ies) as
If you receive this Disclosure Statement at the time you establish your IRA, you have                 of September 30 of the year following the year of your death. If you die,
the tight to revoke your IRA within seven (7) days of its establishment. If revoked, you
are entitled to a full return of the contribution you made to your IRA. The amount                    (a) on or after your required beginning date, distributions must be made to
returned to you would not include an adjustment for such items as sales commissions,                      your beneficiary(ies) over the longer of the single life expectancy of your
administrative expenses, or fluctuation in market value. You may make this revocation                     designated beneficiary(ies), or your remaining life expectancy. If a
only by mailing or delivering a written notice to the Custodian at JPMorgan Chase                         beneficiary other than an individual or qualified trust as defined in the
Bank, N.A., 4900 Memorial Highway, Floor 3, Tampa, FL 33634-7536.                                         Regulations is named, you will be treated as having no designated
                                                                                                          beneficiary of your IRA for purposes of determining the distribution
If you send your notice by first class mail, your revocation will be deemed mailed as                     pe1iod. If there is no designated beneficiary of your IRA, distributions
of the postmark date.                                                                                     will commence using your single life expectancy, reduced by one in each
                                                                                                          subsequent year.
If you have any questions about the procedure for revoking your IRA, please call the
Custodian at the telephone number listed on the Application.                                          (b) before your required beginning date, the entire amount remaining in your
                                                                                                          account will, at the election of your designated beneficiary(ies), either
REQUIREMENTS OF AN IRA
                                                                                                          (i) be distributed by December 31 of the year containing the fifth
A. CASH CONTRIBUTIONS - Your contribution must be in cash, unless it is a                                     anniversary of your death, or
   rollover contribution.
                                                                                                          (ii) be distributed over the remaining life expectancy of your designated
B. MAXIMUM CONTRIBUTION - The total amount you may contribute to an IRA                                        beneficiary(ies).
   for any taxable year cannot exceed the lesser of I00 percent of your compensation                      Your designated beneficiary(ies) must elect either option (i) or (ii) by
   or $3,000 for years 2002-2004, $4,000 for years 2005-2007, and $5,000 for 2008,                        December 31 of the year following the year of your death. If no election
   with possible cost-of-living adjustments in years 2009 and thereafter. If you also                     is made, distribution will be calculated in accordance with option (ii). In
   maintain a Roth IRA, the maximum contribution to your Traditional IRAs (i.e.,                          the case of distributions under option (ii), dist1ibutions must commence
   IRAs subject to Internal Revenue Code (Code) sections 408(a) or 408(b)) is                             by December 31 of the year following the year of your death. Generally
   reduced by any contributions you make to your Roth IRA. Your total annual                              if your spouse is the designated beneficiary, distributions need not
   contribution to all Traditional IRAs and Roth IRAs cannot exceed the lesser of the                     commence until December 31 of the year you would have attained age
   dollar amounts desc1ibed above or I 00 percent of your compensation.                                   70 1/2, if later. If a beneticiary(ies) other than an individual or qualified
                                                                                                          trust as defined in the Regulations is named, you will be treated as having
C. CONTRIBUTION ELIGIBILITY - You are eligible to make a regular contribution
                                                                                                          no designated beneficiary(ies) of your IRA for purposes of determining
   to your IRA if you have compensation and have not attained age 70 112 by the end
                                                                                                          the distribution period. If there is no designated beneficiary of your IRA,
   of the taxable year for which the contribution is made.
                                                                                                          the entire IRA must be distributed by December 31 of the year containing
D. CATCH-UP CONTRJBUTIONS - If you are age 50 or older by the close of the                                the fifth anniversary of your death.
   taxable year, you may make an additional contribution to your IRA. The maximum                     A spouse who is the sole designated beneficiary of your entire IRA will be
   additional contribution is $500 for years 2002-2005 and $1,000 for years 2006 and                  deemed to elect to treat your IRA as his or her own by either (I) making
   beyond.                                                                                            contributions to your IRA or (2) failing to timely remove a required minimum
                                                                                                      distribution from your IRA. Regardless of whether or not the spouse is the sole
E. NONFORFEITABILITY - Your interest in your IRA is nonforfeitable.
                                                                                                      designated beneficiary of your IRA, a spouse beneficiary may roll over his or
F.   ELIGIBLE CUSTODIANS - The Custodian of your IRA must be a Bank, savings                          her share of the assets to his or her own IRA.
     and loan association, credit union, or a person or entity approved by the Secretary
     of the Treasury.                                                                        INCOME TAX CONSEQUENCES OF ESTABLISHING AN IRA
G. COMMINGLING ASSETS - The assets of your IRA cannot be commingled with                     A. IRA DEDUCTIBILITY - If you are eligible to contribute to your IRA, the amount
   other property except in a common trnst fund or common investment fund.                      of the contribution for which you may take a tax deduction will depend upon
                                                                                                whether you (or, in some cases, your spouse) are an active participant in an
H. LIFE INSURANCE - No portion of your IRA may be invested in life insurance                    employer-maintained retirement plan. If you (and your spouse, if married) are not
   contracts.                                                                                   an active participant, your entire IRA contribution will be deductible. If you are an
                                                                                                active participant (or are married to an active participant), the deductibility of your
I.   COLLECTJBLES - You may not invest the assets of your IRA in collectibles                   contribution will depend on your modified adjusted gross income (MAGI) and
     (within the meaning of Code section 408(m)). A collectible is defined as any work          your tax tiling status for the tax year for which the contribution was made. MAGI
     of art, rug or antique, metal or gem, stamp or coin, alcoholic beverage, or other          is determined on your income tax return using your adjusted gross income but
     tangible personal property specified by the Internal Revenue Service (IRS).                disregarding any deductible IRA contribution.
     However, specially minted United States gold and silver coins, and certain state-
     issued coins are permissible investments. Platinum coins and certain gold, silver,          Definition of Active Participant - Generally, you will be an active participant if
     platinum or palladium bullion (as described in Code section 408(m)(3)) are also             you are covered by one or more of the following employer-maintained retirement
     permitted as IRA investments.                                                               plans:

J.   REQUIRED MINIMUM DISTRIBUTIONS - You are required to take minimum                           I.   a qualified pension, pro At sharing, 401 (k), or stock bonus plan;
     distributions from your IRA at certain times in accordance with Regulations                 2.   a qualified annuity plan of an employer;
     section 1.408-8. Below is a summary of the IRA distribution mies.                           3.   a simplified employee pension (SEP) plan;
                                                                                                 4.   a retirement plan established by the federal government, a state, or a political
     I.   You are required to take a minimum distribution from your IRA for the year                  subdivision (except certain unfunded deferred compensation plans under Code
          in which you reach age 70 1/2 and for each year thereafter. You must take your              section 457);
          first distribution by your required beginning date, which is April I of the year       5.   a tax-sheltered annuity for employees of certain tax-exempt organizations or
          following the year you attain age 70 1/2. The minimum distribution for any                  public schools;
          taxable year is equal to the amount obtained by dividing the account balance           6.   a plan meeting the requirements of Code section 501(c)( 18);
          at the end of the prior year by the applicable divisor.                                7,   a qualified plan for self-employed individuals (H.R. 10 or Keogh Plan); and
                                                                                                 8.   a savings incentive match plan for employees of small employers (SIMPLE)
     2.   The applicable divisor is generally dete1mined using the uniform lifetime table             IRA plan or a SIMPLE 40 I (k) plan.
          provided by the IRS. The table assumes a designated beneficiary exactly 10
          years younger than you, regardless of who is named as your beneficiary(ies),           If you do not know whether your employer maintains one of these plans, or
          if any. If your spouse is your sole designated beneficiary, and is more than I0        whether you are an active participant in it, check with your employer or your tax
          years younger than you, the required minimum distribution is determined                advisor. Also, the IRS Form W-2, Wage and Tax Statement, that you receive at the
          annually using the actual joint life expectancy of you and your spouse                 end of the year from your employer will indicate whether you are an active
          obtained from the joint and last survivor table provided by the IRS, rather than       participant.
          the life expectancy divisor from the uniform lifetime table.                           If you are an active participant and are single, and have MAGI within the
                                                                                                 applicable phase-out range listed below, the deductible amount of your
          We reserve the right to do any one of the following by April I of the year             contribution is dete1mined as follows: (I) begin with the appropriate phase-out
          following the year in which you turn age 70 1/2:                                       range maximum for the applicable year (specified below), and subtract your
          (a) make no distribution until you give us a proper withdrawal request,                MAGI; (2) divide this total by the difference between the phase-out maximum and
                                                                                                 minimum; (3) multiply this number by the maximum allowable conttibution for
          (b) distribute your entire IRA to you in a single sum payment, or                      the applicable year, including catch-up contributions if you are age 50 or older. The
                                                                                                 resulting figure will be the maximum IRA deduction you may take. For example,
          (c) determine your required minimum distribution each year based on your               if you are age 30 with MAGI of $36,000 in 2002, your maximum deductible
              life expectancy calculated using the uniform lifetime table, and pay those         contribution is $2,400 (the 2002 phase-out range maximum of $44,000 minus your
              distributions to you until you direct otherwise.                                   MAGI of $36,000, divided by the difference between the maximum and minimum
Traditional IRA Plan Doc - Ascensus Form #98 (3/1612009)                            *Page 5 of 10                                                ©2008 Ascensus, Inc., Brainard MN
                           Case 1:18-cv-06681-NRB Document 36-11 Filed 08/02/19 Page 7 of 11
     phase-out range limits of $10,000 and multiplied by the contribution limit of                     *Adjusted gross income includes foreign earned income and income from Guam,
     $3,000.)                                                                                           America Samoa, North Maliana Islands and Puerto Rico. AGI limits are subject to cost-
     If you are an active participant, are man-ied and you file a joint income tax return, and          of-living adjustments for tax years beginning after 2006.
     have MAGI within the applicable phase-out range listed below, the deductible amount
     of your contribution is determined as follows: (I) begin with the appropriate phase-         D. TAX-DEFERRED EARNINGS - The investment earnings of your IRA are not subject
     out maximum for the applicable year (specified below), and subtract your MAGI                   to federal income tax until distributions are made (or, in certain instances, when
     range; (2) divide this total by the difference between the phase-out range maximum              dist1ibutions are deemed to be made).
     and minimum; (3) multiply this number by the maximum allowable contribution for
     the applicable year, including catch-up contributions if you are age 50 or older. The        E. NONDEDUCTIBLE CONTRIBUTIONS - You may make nondeductible contributions
     resulting figure will be the maximum IRA deduction you may take. For example, if                to your IRA to the extent that deductible contributions are not allowed. The sum of
     you are age 30 with MAGI of $56,000 in 2002, your maximum deductible                            your deductible and nondeductible IRA contributions cannot exceed your contribution
     contribution is $2,400 (the 2002 phase-out maximum of $64,000 minus your MAGI                   limit (the lesser of the allowable contribution limit described previously, or 100 percent
     of $56,000, divided by the difference between the maximum and minimum phase-out                 of compensation). You may elect to treat deductible IRA contributions as
     limits of $10,000 and multiplied by the contribution limit of $3,000.)                          nondeductible contributions.
     If you are an active participant, are manied and you file a separate income tax return,             If you make nondeductible cont1ibutions for a particular tax year, you must report the
     your MAGI phase-out range is generally $0 - $ I0,000. However, if you lived apart for               amount of the nondeductible contribution along with your income tax return using IRS
     the entire tax year, you are treated as a single filer.                                             Form 8606. Failure to file IRS Form 8606 will result in a $50 per failure penalty.

       Tax Year                Joint Filers                       Single Taxpayers                       If you overstate the amount of designated nondeductible contributions for any taxable
                             Phase-out Range*                     Phase-out Range*                       year, you are subject to a $100 penalty unless reasonable cause for the overstatement
                                                                                                         can be shown.
                           (minimum)(maximum)                   (minimum)(maximum)
                                                                                                  F.     TAXATION OF DISTRIBUTIONS - The taxation of IRA distributions depends on
         2002                $54,000 - $64,000                    $34,000 - $44,000                      whether or not you have ever made nondeductible IRA contributions. If you have only
                                                                                                         made deductible contributions, any IRA distribution will be fully included in income.
         2003                $60,000 - $70,000                    $40,000 - $50,000
                                                                                                         If you have ever made nondeductible contributions to any IRA, the following formula
         2004                $65,000 - $75,000                    $45,000 - $55,000                      must be used to determine the amount of any IRA distribution excluded from income.

         2005                $70,000 - $80,000                    $50,000 - $60,000
                                                                                                         (Aggregate Nondeductible Contributions)
         2006                $75,000 - $85 ,000                   $50,000 - $60,000                              x (Amount Withdrawn)                        = Amount Excluded from Income
         2007**             $80,000 - $100,000                    $50,000 - $60,000                                Aggregate IRA Balance

      *MAGI limits are subject to cost-of-living increases for tax years beginning after                 NOTE: Aggregate nondeductible contributions include all nondeductible contributions
       2006.                                                                                             made by you through the end of the year of the dist1ibution (which have not previously
     **The MAGI limits for 2007 listed above are subject to additional increases.                        been withdrawn and excluded from income). Also note that the aggregate IRA balance
                                                                                                         includes the total balance of all of your IRAs as of the end of the year of distribution
     The MAGI phase-out range for an individual that is not an active participant, but is                and any distributions occuJTing during the year.
     maiTied to an active participant, is $150,000 - $160,000. This limit is also subject to
                                                                                                  G. ROLLOVERS AND CONVERSIONS - Your IRA may be rolled over to an IRA of
     the cost-of-living increases for tax years beginning after 2006. If you are not an active
                                                                                                     yours, may receive rollover contributions, and may be converted to a Roth IRA,
     participant in an employer-maintained retirement plan, are manied to someone who
                                                                                                     provided that all of the applicable rollover and conversion rules are followed. Rollover
     is an active participant, and you file a joint income tax return with the MAGI between
                                                                                                     is a term used to describe a tax-free movement of cash or other property to your IRA
     the applicable phaseout range for the year, your maximum deductible contribution is
                                                                                                     from another IRA, or from your employer's qualified retirement plan, 403(a) annuity
     determined as follows: (I) begin with the appropriate MAGI phase-out maximum for
                                                                                                     plan, 403(b) tax-sheltered annuity, or 457(b) eligible governmental defen-ed
     the year and subtract your MAGI from it, (2) divide this total by the difference
                                                                                                     compensation plan. Conversion is a term used to describe the movement of Traditional
     between the phase-out range maximum and minimum; (3) multiply this number by
                                                                                                     IRA assets to a Roth IRA. A conversion is generally a taxable event. The rollover and
     the maximum allowable contribution for the applicable year, including catch-up
                                                                                                     conversion rules are generally summarized below. These transactions are often
     contributions if you are age 50 or older. The resulting figure will be the maximum IRA
                                                                                                     complex. If you have any questions regarding a rollover or conversion, please see a
     deduction you may take.
                                                                                                     competent tax advisor.
     You must round the resulting deduction to the next highest $IO if the number is not a
     multiple of I0. If your resulting deduction is between $0 and $200 you may round up                 I. Traditional IRA to Traditional IRA Rollovers - Funds distributed from your IRA
     to $200.                                                                                               may be rolled over to an IRA of yours if the requirements of Code section 408(d)(3)
                                                                                                            a,·e met. A proper IRA to IRA rollover is completed if all or pm1 of the distribution
B.   CONTRIBUTION DEADLINE - A contribution is deemed to have been made on the                              is rolled over not later than 60 days after the distribution is received. You may not
     last day of the preceding taxable year if you make a contribution by the deadline for                  have completed another IRA to IRA rollover from the distributing IRA during the
     filing your income tax return (not including extensions), and you designate that                       12 months preceding the date you receive the distribution. Further, you may roll
     contribution as a contribution for the preceding taxable year. For example, if you are                 over the same dollars or assets only once every 12 months.
     a calendar year tax payer, and you make your IRA contribution on or before April 15,
     your contribution is considered to have been made for the previous tax year if you                  2. SIMPLE IRA to Traditional IRA Rollovers - Funds may be distributed from your
     designate it as such.                                                                                  SIMPLE IRA and rolled over to your IRA without IRS penalty provided, two years
                                                                                                            have passed since you first participated in a SIMPLE IRA plan sponsored by your
C.   TAX CREDIT FOR CONTRIBUTIONS - You may be eligible to receive a tax credit                             employer. As with Traditional IRA to Traditional IRA rollovers, the requirements
     for your Traditional IRA contributions. This credit will be allowed in addition to any                 of Code section 408(d)(3) must be met. A proper SIMPLE IRA to IRA rollover is
     tax deduction that may apply, and may not exceed $1,000 in a given year. You may be                    completed if all or part of the distribution is rolled over not later than 60 days after
     eligible for this tax credit if you are                                                                the distribution is received. You may not have completed another SIMPLE IRA to
     • age 18 or older as of the close of the taxable year,                                                 IRA or SIMPLE IRA to SIMPLE IRA rollover from the distributing SIMPLE IRA
                                                                                                            during the 12 months preceding the date you receive the distribution, Further, you
     • not a dependent of another taxpayer, and                                                             may roll over the same dollars or assets only once every 12 months.
     • not a full-time student.                                                                          3. Employer-Sponsored Retirement Plan to Traditional IRA Rollovers- You may
     The credit is based upon your income (see chart below), and will range from O to 50                    roll over, directly or indirectly, any eligible rollover distribution from an eligible
     percent of eligible contributions. In order to determine the amount of your contributions,             employer-sponsored retirement plan. An eligible rollover distribution is defined
     add all of the contributions made to your Traditional or Roth IRA and reduce these                     generally as any distribution from a qualified retirement plan, 403(a) annuity,
     contributions by any distributions that you have taken during the testing period. The                  403(b) tax-sheltered annuity, or 457(b) eligible governmental deferred
     testing period begins two years prior to the year for which the credit is sought and ends              compensation plan (other than distributions to nonspouse beneficiaiies), unless it is
     on the tax return due date (including extensions) for the year for which the credit is                 part of a certain series of substantially equal periodic payments, a required
     sought. In order to determine your tax credit, multiply the applicable percentage from                 minimum distribution, a hardship distribution, or a distribution of Roth 40 l (k) or
     the chart below by the amount of your contributions that do not exceed $2,000.                         Roth 403(b) elective defemtls.
                                                                                                            If you elect to receive your rollover distribution plior to placing it in an IRA, thereby
                           Adjusted Gross Income*                                                           conducting an indirect rollover, your plan administrator will generally be required
                                                                               Applicable                   to withhold 20 percent of your distribution as a payment of income taxes. When
              Joint                Head of a              All Other            Percentage                   completing the rollover, you may make up the amount withheld, out of pocket, and
             Return                Household               Cases                                            roll over the full amount distributed from your employer-sponsored retirement plan.
                                                                                                            To qualify as a rollover, your eligible rollover distribution must be rolled over to
          $1 - 30,000             $ I - 22,500          $ I - 15,000               50                       your IRA not later than 60 days after you receive it. Alternatively, you may claim
                                                                                                            the withheld amount as income, and pay the applicable income tax and, if you are
        30,00 I - 32,500      22,501 - 24,375         15,001 - 16,250              20
                                                                                                            under age 59 1/2, the 10 percent early dist1ibution penalty (unless an exception to
        32,50 l - 50,000      24,376 - 37,500         16,251 - 25,000               10                      the penalty applies).

         Over 50,000              Over 37,500          Over 25,000                  0


Traditional IRA Plan Doc - Ascensus Form #98 (3/16/2009)                                 *Page 6 of 10                                                       ©2008 Ascensus, Inc., Brainard MN
                        Case 1:18-cv-06681-NRB Document 36-11 Filed 08/02/19 Page 8 of 11
       As an alternative to the indirect rollover, your employer generally must give· you the      G. TAX-FREE CHARITABLE DISTRIBUTIONS - If you are age 70 112 or older, you may
       option to directly roll over your employer-sponsored retirement plan balance to an             make tax-free distributions of up to $ I00,000 per year directly from your IRA to
       IRA. If you elect the direct rollover option, your eligible rollover distribution will be      certain charitable organizations. Special tax rules may apply. For further detailed
       paid directly to the IRA (or other eligible employer-sponsored retirement plan) that you       information you may wish to obtain IRS Publication 590, Individual Re.rirement
       designate. The 20 percent withholding requirements do not apply to direct rollovers.           Arrangements from the IRS. This provision applies to distributions during tax years
                                                                                                      2008 and 2009.
    4. Nonspouse Beneficiary Rollovers from Employer-Sponsored Retirement Plans
       - If you are a nonspouse beneficiary of a deceased employer plan participant, you           H. PROHIBITED TRANSACTIONS - If you or your beneficiary engage in a prohibited
       may directly roll over inherited assets from a qualified retirement plan, 403(a)               transaction with your IRA, as described in Code section 4975, your IRA will lose its
       annuity, 403(b) tax-sheltered annuity, or 457(b) governmental deferred                         tax-deferred status, and you must include the value of your account in your gross
       compensation plan to an inherited IRA. The IRA must be maintained as an inherited              income for the taxable year you engage in the prohibited transaction. The following
       IRA, subject to the beneficiary distribution requirements, (i.e. you may not roll              transactions are examples of prohibited transactions with your IRA: (I) taking a loan
       these assets to your own IRA).                                                                 from your IRA; (2) buying property for personal use (present or future) with IRA
    5. Traditional IRA to Employer-Sponsored Retirement Plans - You may roll over,                    funds; or (3) receiving certain bonuses or premiums because of your IRA.
       directly or indirectly, any eligible rollover distribution from an IRA to an                I.   PLEDGING - If you pledge any portion of your IRA as collateral for a loan, the
       employer's qualified retirement plan, 403(a) annuity, 403(b) tax-sheltered annuity,              amount so pledged will be treated as a distribution, and will be included in your gross
       or 457(b) eligible governmental deferred compensation plan so long as the                        income for the taxable year in which you pledge the assets.
       employer-sponsored retirement plan accepts such rollover contributions. An                  FEDERAL TAX PENALTIES
       eligible rollover distribution is defined as any taxable distribution from an IRA that
       is not a part of a required minimum distribution.                                           A. EARLY DISTRIBUTION PENALTY - If you are under age 59 112 and receive an IRA
                                                                                                      distribution, an additional tax of IO percent will apply, unless made on account of I)
    6. Traditional IRA to Roth IRA Conversions - If your modified adjusted gross                      death, 2) disability, 3) a qualifying rollover, 4) the timely withdrawal of an excess
       income is not more than$ I 00,000, and you are not matTied filing a separate income            contribution, 5) a series of substantially equal periodic payments (at least annual
       tax return, you are eligible to convert all or any portion of your existing Traditional        payments) made over your life expectancy or the joint life expectancy of you and your
       IRA(s) into your Roth IRA(s). However, if you are age 70 I12 or older you must                 beneficiary, 6) medical expenses which exceed 7 .5 percent of your adjusted gross
       remove your required minimum distribution prior to converting your Traditional                 income, 7) health insurance payments if you are separated from employment and have
       IRA. The amount of the conversion from your Traditional IRA to your Roth IRA                   received unemployment compensation under a federal or state program for at least 12
       shall be treated as a distribution for income tax purposes, and is includible in your          weeks, 8) certain qualified education expenses, 9) first-home purchases (up to a life-
       gross income (except for any nondeductible contributions). Although the                        time maximum of $10,000), I0) a levy issued by the IRS, or 11) active military duty
       conversion amount is generally included in income, the IO percent early distribution           (see Qualified Reservist Distributions, below). This additional tax will apply only to
       penalty shall not apply to conversions from a Traditional IRA to a Roth IRA,                   the portion of a distribution which is includible in your taxable income.
       regardless of whether you qualify for any exceptions to the IO percent penalty.
                                                                                                   B. EXCESS CONTRIBUTION PENALTY -An additional tax of six percent is imposed
    7. Qualified HSA Funding Distribution - If you are eligible to contribute to a health
                                                                                                      upon any excess contribution you make to your IRA. This additional tax will apply
       savings account (HSA), you may be eligible to take a one-time tax-free HSA
                                                                                                      each year in which an excess remains in your IRA. An excess contribution is any
       funding distribution from your IRA and directly deposit it to your HSA. The amount
                                                                                                      amount that is contributed to your IRA that exceeds the amount that you are eligible
       of the qualified HSA funding distribution may not exceed the maximum HSA
                                                                                                      to contribute.
       contribution limit in effect for the type of high deductible health plan coverage (i.e.
       single or family coverage) that you have at the time of the deposit, and counts             C. EXCESS ACCUMUlAT/ON PENALTY - As previously desc1ibed, you must take a
       toward your HSA contribution limit for that year. For further detailed information,              required minimum distribution by your required beginning date for the year you attain
       you may wish to obtain IRS Publication 969, Health Savings Accounts and Other                    age 70 112 and by the end of each year thereafter. Your beneficiary(ies) is required to
       Tax-Favored Health Plans.                                                                        take certain minimum distributions after your death. An additional tax of 50 percent
                                                                                                        is imposed on the amount of the required minimum distribution which should have
    8. Written Election - At the time you make a proper rollover to an IRA, you must
                                                                                                        been taken but was not.
       designate in writing to us, your election to treat that contribution as a rollover. Once
       made, the rollover election is irrevocable.                                                 D. PENALTY REPORTING -You must file IRS Form 5329 along with your income tax
                                                                                                      return to the IRS to report and remit any additional taxes.
H. TRANSFER DUE TO DIVORCE - If all or any part of your IRA is awarded to your
   spouse or former spouse in a divorce or legal seprn-ation proceeding, the amount so             OTHER
   awarded will be treated as the spouse's IRA (and may be transferred pursuant to a               A. IRS PLAN APPROVAL - The Agreement used to establish this IRA has been approved
   court-approved divorce decree or written legal separation agreement to another IRA of              by the IRS. The IRS approval is a dete1111ination only as to fo1111. It is not an
   your spouse), and will not be considered a taxable distribution to you. A transfer is a            endorsement of the plan in operation or of the investments offered.
   tax-free direct movement of cash and/or property from one Traditional IRA to another.
                                                                                                   B. ADDITIONAL INFORMATION - You may obtain fu11her information on IRAs from
I. RECHARACTERIZATIONS - If you make a contribution to a Traditional IRA and later                    your District Office of the IRS. In particular, you may wish to obtain IRS Publication
   recharacterize either all or a portion of the original contribution to a Roth IRA along            590, Individual Retirement Arrangements, by calling 1-800-TAX-FORM, or by
   with net income attributable, you may elect to treat the original contribution as having           visiting www.irs.gov on the Internet.
   been made to the Roth IRA. The same methodology applies when rechrn-acterizing a
   contribution from a Roth IRA to a Traditional IRA. If you have converted from a                 C. IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW
   Traditional IRA to a Roth IRA you may recharacterize the conversion along with net                   ACCOUNT - To help the government fight the funding of terrorism and money
   income attributable back to the Traditional IRA. The deadline for completing a                       laundering activities, Federal law requires all financial organizations to obtain, ve1ify,
   recharacterization is your tax filing deadline (including any extensions), for the year              and record inforrnation that identifies each person who opens an account. What this
   for which the original contribution was made or conversion completed.                                means for you: When you open an account, you are required to provide your name,
                                                                                                        residential address, date of birth, and identification number. We may require other
                                                                                                        information that will allow us to identify you.
LIMITATIONS AND RESTRICTIONS                                                                       D. HURRICANE RElATED RELIEF - If you are an individual who sustained an
A. SEP PlANS - Under a simplified employee pension (SEP) plan that meets the                          economic loss due lo, or are otherwise considered affected by, Hurricane Katrina, Rita
   requirements of Code section 408(k), your employer may make contributions to your                  or Wilma, you may be eligible for favorable tax treatment on distributions and
   IRA. Your-employer is required to provide you with information which describes the                 rollovers from your Traditional IRA. Qualified distributions include Traditional IRA
   terms of your employer's SEP plan.                                                                 distributions made on or after specified dates for each hurricane and before January I,
                                                                                                      2007 to a qualified individual. For a complete definition of what constitllles a
B. SPOUSAL IRA -If you are married and have compensation, you may contribute to an                    qualified individual and a qualified hurricane distribution for purposes of hurricane
   IRA established for the benefit of your spouse for any year prior to the year your spouse
                                                                                                      relief, refer to IRS Publication 4492, Information for Taxpayers Affected by
   turns age 70 112, regardless of whether or not your spouse has compensation. You may
                                                                                                      Hurricanes Katrina, Rita and Wilma.
   make these spousal contributions even if you are age 70 1/2 or older. You must file a
   joint income tax return for the year for which the contribution is made.                           I. 10 Percent Penalty Exception for Qualified Distributions - Qualified hurricane
                                                                                                          distributions are not subject to the IO percent early distribution penalty tax. This
    The amount you may contribute to your IRA and your spouse's IRA is the lesser of 100                  penalty exception applies only to the first $100,000 of qualified distributions to
    percent of your combined compensation or $6,000 for 2002-2004, $8,000 for 2005-                       each individual.
    2007, and $10,000 for 2008. This amount may be increased with cost-of-living
    adjustments in 2009 and beyond. However, you may not contribute more than the indi-               2. Taxation May Be Spread Over Three Years - If you receive qualified htm-icane
    vidual contribution limit to each IRA.                                                                distributions, you may elect to include the distribution in your gross income ratably
                                                                                                          over three years beginning with the year of the distribution.
   If your spouse is age 50 or older by the close of the taxable year, and is otherwise
   eligible, you may make an additional contribution to your spouse's IRA. The                          3. Repayment of Qualified Hurricane Distributions - You may roll over qualilied
   maximum additional contribution is $500 for years 2002-2005, and $1,000 for years                       hun·icane distributions to an eligible retirement plan, and avoid federal income
   2006 and beyond.                                                                                        taxation, within three years of the date of receipt of the distribution. The 60-day
                                                                                                           rollover rule does not apply to these distributions.
C. DEDUCTION OF ROLLOVERS AND TRANSFERS - A deduction is not allowed for
   rollover contributions or transfers.                                                                  For further detailed infonnation on tax relief granted for hurricanes Katrina, Rita and
                                                                                                         Wilma, and other exceptions which may be granted in the future by the IRS, you may
D. GIFT TAX -Transfers of your IRA assets to a beneficiary made during your life and at                  wish to obtain IRS Publication 590, Individual Retirement Arrangements from the IRS.
   your request may be subject to federal gift tax under Code section 250 I.
                                                                                                   E.   QUALIFIED RESERVIST DISTRIBUTIONS - If you are a qualified reservist called
E. SPECIAL TAX TREATMENT - Capital gains treatment and IO-year forward income                           to active duty, you may be eligible to take penalty-free distributions from your IRA
   averaging authorized by Code section 402 do not apply to IRA distributions.                          and recontribute those amounts to an IRA generally within a two-year period from
F. INCOME TAX TREATMENT - Any withdrawal from your IRA is subject to federal                            your date of return. For further detailed information you may wish to obtain IRS
   income tax withholding. You may, however, elect not to have withholding apply to                     Publication 590, Individual Rerirement Arrangements from the IRS.
   your IRA withdrawal. If withholding is applied to your withdrawal, not less than I 0
   percent of the amount withdrawn must be withheld.

 Traditional IRA Plan Doc -Ascensus Form #98 (3/1612009)                                 *Page7of10                                                       ©2008 Ascensus, Inc., Brainard MN
                      Case 1:18-cv-06681-NRB Document 36-11 Filed 08/02/19 Page 9 of 11

                            FINANCIAL DISCLOSURE FOR FDIC-INSURED ACCOUNTS
                                         ANNUAL CONTRIBUTIONS
As Custodian, we are required to provide you with a projection of the growth of your IRA based on certain assumptions. The following tables indicate the amounts available if you
were to withdraw your funds at the indicated times based on an annual deposit of $1,000, made on the first day of each year, using a .0 I% interest rate. If the funds are deposited
in a Chase Retirement Certificate of Deposit, the bank penalty for early withdrawal is $25 plus 3% of the amount withdrawn. If the funds are deposited in a Chase Retirement
Money Market Account, there is no bank penalty for withdrawal. The potential $30 IRA Annual Fee is also reflected in the projected dollar amounts. Please see Account
Rules and Regulations for a complete listing of fees that your retirement plan may be subject to. The projected annual amounts are only projections and are based
on many assumptions. They are not guaranteed, but depend on many factors including the interest rates and terms of future funding instruments. Rates for Chase
Retirement Money Market Accounts are vaiiable rates and, as such, cannot be reasonably projected.

Value After First Five Years
This table shows the amount that would be available to you if you were to withdraw your funds at the indicated times based on the assumptions stated above.

               End of Year                                                       No Penalty                                                          $25 plus 3%
                      1                                                             $970                                                                 $916
                      2                                                            $1,940                                                               $1,857
                      3                                                            $2,911                                                               $2,798
                      4                                                            $3,881                                                               $3,740
                      5                                                            $4,851                                                               $4,681

Values at Ages 60, 65 and 70
This table shows the amounts that would be available to you if you were to withdraw your funds at the end of the years in which you would attain ages 60, 65 and 70. Find your
age as of the beginning of the year in which the IRA was established and funded, and then the values as of end of the years in which you would attain ages 60, 65 and 70 follow.
                                      No Penalty                                                                                      $ 25 plus 3%
     Present                                                                                              Present
      Age                     60                   65               70                                     Age                     60                 65                 io
       18                 $40 828              $45.700            $50 574                                   18                 $39 578             $44 304             S49 032
       19                 $39 854              $44.725            $49 599                                   19                 $38 633             $43 358             ~48 086
       20                 !1;38 880            $43 751            $48 624                                   20                 $37 688             S42 413             S47 140
       21                 $37 ,906             $42 776            $47,649                                   21                 S36 744             S41 468             ~46 195
       22                 $36 932              $41 802            $46 674                                   22                 $35 799             $40 523             S45 249
       23                 $35 958              $40 .828           $45 700                                   23                 S34 855             $39 578             S44 304
       24                 $34 985              $39 854            $44 725                                   24                 $33 910             $38 633             S43 358
       25                 $34 011              $38 880            $43,751                                   25                 $32 966             $37 688             S42 413
       26                 $33 ,038             $37 .906           $42 776                                   26                 $ 32 022            $36 744             $41 468
       27                 $32 064              $36 932            $41 802                                   27                 S31 078             $35 799      I      S40 523
       28                 $31 091              $35 958            $40 828                                   28                 530 134             S34 855             S39 578
       29                 $30 118              $34 985            $39 854                                   29                 $29 190             S33 910             S38 633
       30                 $29 145              $34 011            $38 880                                   30                 S28 246             $32 966             $37 688
       31                 $28 172              $33 038            $37 906                                   31                 $27 302             5 32 022            ~36 744
       32                 $27 199              $32 064            $36 932                                   32                 S26 358             S31 078            ., 35 799
       33                 $26 227              $31 091            $35 .958                                  33                 $25 415             S30 134            $34 855
       34                 $25 254              $30,118            $34 .985                                  34                 $24 471             $29 190            ~33 910
       35                 $24 ,282             $29 145            $34 011                                   35                 523 528             528 246            S32 966
       36                 $23 309              $28 172            $33 .038                                  36                 522 585             S27 302            ~32 022
       37                 $22 .337             $27 199            $32 ,064                                  37                 $21 642             $ 26 358           531 078
       38                 $21 ,365             $26 ,227           $31 091                                   38                 $20 699             S25 415            ~30 134
       39                 $20,392              $25 254            $30 118                                   39                 S19 756             S24 471            S29 190
       40                 $19 420              $24 282            $29 145                                   40                 $18 813             S23 528            S28 246
       41                 $18.448              $23 309            $28 ,172                                  41                 S17 870             $22 585            S27 302
       42                 $17 477              $22 337            $27 199                                   42                 $16 927             $21 642            $26.358
       43                 $16,505              $21 ,365           $26 227                                   43                 5 15 985            $20 699            $25 415
       44                 $15,533              $20 392            $25,254                                   44                 $15 042             $19 756            ~24 471
       45                 $14 ,562             $19 420            $24 282                                   45                 $ 14100             $18813             $23 528
       46                 $13 .590             $18 448            $23 309                                   46                 $13 157             $17 870            $22 585
       47                 $12 619              $17 477            $22 337                                   47                 S12 215             $16 927            $21 642
       48                 $11 648              $16,505            $21 .365                                  48                 S11.273             $15 985            $20 699
       49                 $10,676              $15 533            $20 392                                   49                 $10 331             $15 042            $19 .756
       50                  $9.705              $14 562            $19 420                                   50                  $9 389             $14 100            $18 813
       51                  $8.734              $13 590            $18 448                                   51                  SB 447             $13 157            $17 870
       52                  $7.763              $12 619            $17 477                                   52                  $7 506             $12 215            $16 927
       53                  $6.793              $11 ,648           $16 505                                   53                  $6.564             $11 273            $15 985
       54                  $5.822              $10 676            $15 533                                   54                  $5 622             $10 331            $15.042
       55                  $4.851               $9.705            $14 562                                   55                  $4 681              $9.389            $14.100
       56                  $3,881               $8 734            $13 ,590                                  56                  $3 740              $8 447            $13 157
       57                  $2 ,911              $7,763            $12,619                                   57                  $2 798              $7,506            $12.215
       58                  $1 940               $6 793            $11 648                                   58                  $ 1 857             $6 564            $11 273
       59                   $970                $5,822            $10 676                                   59                   $916               $5 622            $10 331
       60                                       $4 851             $9 705                                   60                                      $4 681              $9 389
       61                                       $3,881             $8 ,734                                  61                                      $3 740              $8 447
       62                                       $2 911             $7 ,763                                  62                                      $2 798              $7 506
       63                                       $1,940             $6 793                                   63                                      $1 857              $6 564
       64                                        $970              $5 ,822                                  64                                       S916              S5 622
       65         I                                                $4,851                                   65                                                          $4 681
       66                                                          $3 881                                   66                                                          $3 740
       67                                                          $2,911                                   67                                                          $2 798
       68                                                          $1 940                                   68                                                          $1 857
       69                                                           $970                                    69                                                           $916

Note: Decimal places were dropped in projections

Traditional IRA Plan Doc -Ascensus Form #98 (3/16/2009)                           *Page 8 of 10                                                ©2008 Ascensus, Inc., Brainard MN
                     Case 1:18-cv-06681-NRB Document 36-11 Filed 08/02/19 Page 10 of 11

                           FINANCIAL DISCLOSURE FOR FDIC-INSURED ACCOUNTS
                                          SINGLE SUM DEPOSIT
As Custodian, we are required to provide you with a projection of the growth of you r IRA based on certain a~sumptions . The following tables indicate the amounts available if
you were to withdraw your funds at the indicated times based on a single sum deposit (i.e. one time rollover or transfer) of $1 ,000, made on the first day of the first year, using
a .01 % interest rate. If the funds are deposited in a Chase Retirement Cetiificate of Deposit, the bank penalty for early withdrawal is $25 plus 3% of the amount withdrawn. If
the funds are deposited in a Chase Retirement Money Market Account, there is no bank penalty for withdrawal. The potential $30 IRA Annual Fee is also reHected in the pro-
jected dollar amounts. Please see Account Rules and Regulations for a complete listing of fees that your retirement plan may be subject to. The projected annual amounts are only
projections and are based on many assumptions. They are not guaranteed, but depend on many factors including the interest rates and terms of future funding instruments. Rates for
Chase Retirement Money Market Accounts are variab_le rates and, as such, canno\ be reasonably projected.
Value After First Five Years
This table shows the amount that would be available to you if you were to withdraw your funds at the indicated times based on the assumptions stated above.

               End of Year                                                         No Penalty                                                             $25 plus 3%
                      1                                                                $970                                                                      $916
                      2                                                                $940                                                                      $887
                      3                                                                $910                                                                      $858
                      4                                                                $880                                                                      $829
                      5                                                                $850                                                                      $800
Values at Ages 60, 65 and 70
This table shows the amounts that would be available to you if you were to withdraw your funds at the end of the years in which you would attain ages 60, 65 and 70. Find your
age as of the beginning of the year in which the IRA was established and funded, and then the values as of end of the years in which you would attain ages 60, 65 and 70 follow.

                                 No Penaltv                                                                                               $25 ~!us 3%
     Present                                                                                              Present
      Age                   60                  65                  70                                     Age                   60                      65              70
       18                   $0                  $0                   so                                      i8                  SD                      so              so
        19                  $0                  so                  so                                       19                   c::n                   so              so
        20                 $0                    so                  $0                                      20                  so                      so              so
        21                 $0                    $0                  $0                                      ?1                  c::n                    so              so
        22                 $0                    $0                  $0                                      22                   so                     so              so
        23                 $0                    $0                  $0                                      n                    c:; n                  so              so
        24                 $0                    $0                  $0                                      24                  so                      sn              c::n
        25                 $0                    $0                  $0                                      25                  so                      so              so
        26                 $0                    $0                  $0                                      26                  ,<;Q                    so              so
        27                 $12                  $0                   $0                                      27                   so                     so              so
        28                 $42                   $0                  $0                                      28                  c:; 15                  so              so
        29                 $72                  $0                   $0                                      29                  S44                     so              so
        30                $102                   $0                  $0                                      30                  S74                     $0              so
        31                $132                  $0                   $0                                      31                 $103                     so              $0
        32                $162                  $12                  $0                                      32                 5132                       so            so
        33                $192                 $42                   $0                                      33                 5161                     S15             so
        34                $222                  $72                  $0                                      34                 S190                     c:;44           so
        35                S252                 $102                  $0                                      35                 5219                     S74             so
        36                $282                 $132                  $0                                      36                 S248                    5103             so
        37                $311                 $162                 $12                                      37                 S277                    5132             so
        38                $341                 $192                 $42                                      38                 S306                    S161             S15
        39                $371                 $222                 $72                                      39                 S335                    S190             $44
        40                $401                 $252                $102                                      40                 S364                    S219             $74
        41                $431                 $282                $132                                      41                 $393                    5248            S103
        42                $461                 $311                $162                                      42                 S422                    $277            S132
        43                S491                 $341                $192                                      43                 $452                    5306            S161
        44                $521                 $371                $222                                      44                 S481                    S335            S190
        45                $551                 $401                $252                                      45                 S510                    $364            S219
        46                5581                 S431                $282                                      46                 5539                    S393            S248
        47                $611                 $461                $311                                      47                 S568                    5422            5277
        48                $641                 $491                $341                                      48                 S597                    S452            S306
        49                $671                 S521                $371                                      49                 S626                    S48 1           S335
        50                $701                 $551                $401                                      50                 S655                    $510            S364
        51                $731                 51581               $4 31                                     51                 S684                    S539            S393
        52                S761                 S611                $461                                      52                 S713                    S568            S422
        53                $791                 $641                $491                                      53                 $742                    S597            5452
        54                S821                 S671                5521                                      54                 S771                    S626            $481
        55                $850                 $701                $551                                      55                 S800                    S655            S510
        56                $880                 $731                $581                                      56                 S829                    $684            S539
        57                $910                 $761                $611                                      57                 S858                    S713            $568
        58                5940                 S791                5641                                      58                 $887                    $742            S597
        59                S970                 $821                $671                                      59                 $916                    $771            $626
        60                                     $850                $701                                      60                                         S800            S655
        61                                     5880                $731                                      61                                         $829            S684
        62                                     5910                $761                                      62                                         $858            $713
        63                                     $940                $791                                      63                                         $887            $742
        64                                     51970               S821                                      64                                         $916            $771
        65                                                         5850                                      65                                                         S80o
        66                                                         S880                                      66                                                         $829
        67                                                         $910                                      67                                                         $858
        68                                                         S940                                      68                                                         $887
        69                                                         S970                                      69                                                         $916

Note: Decimal places were dropped in projections



Traditional IRA Plan Doc - Ascensus Form #98 (3/16/2009)                          *Page 9 of 10                                                 ©2008 Ascensus, Inc., Brainard MN
                    Case 1:18-cv-06681-NRB Document 36-11 Filed 08/02/19 Page 11 of 11

                     FINANCIAL DISCLOSURE FOR NON-FDIC INSURED ACCOUNTS
If you hold investments in your IRA, the value of your IRA will be solely dependent on the performance of the investments chosen for your IRA and the fees and charges for
the IRA itself and for such investments, Therefore no projection of the growth of your IRA can reasonably be known or guaranteed.

The current fees and charges for your IRA are set forth in the Account Rules and Regulations. As provided in the Account Rules and Regulations, fees may be changed after
notice to you. The fees and charges connected with the investments selected for your IRA (which are set forth in the applicable prospectus or contract) may include sales
commissions, investment management fees, distribution fees, set up fees, annual maintenance fees, surrender or termination fees. The method for computing and allocating
annual earnings (interest, dividends, etc.) on your investment (which are also set forth in the applicable prospectus or contract) will vary with the nature and issuer of the
investment chosen.




Traditional IRA Plan Doc - Ascensus Form #98 (3/16/2009)                       *Page IO of IO                                             ©2008 Ascensus, Inc., Brainard MN
